We have read with interest appellant's motion for a rehearing herein, and are of the opinion that all matters presented herein were properly passed upon in our original opinion.
Appellant does contend, however, that it was not proven that he was in possession of the recently stolen property at any time. We note from the record that he was apprehended by the officers under a bridge, and that he had the radio in his possession at such time; that the officers asked him where the gown was, and, after looking in his pockets, he finally pulled a lady's *Page 657 
silk gown from inside his trousers. These were a portion of the articles that were all taken at the same time from Mrs. Cox. The officers had already found all the other articles scattered out in the weeds and brush, some packages bursted open, about thirty yards from where they found appellant under the bridge. These articles were lying near the river in ten or eleven packages.
We think that appellant's possession of two of the stolen articles while under a bridge, and his close juxtaposition to the other articles, evidently hastily discarded by the person taking the same, would be sufficient proof to authorize the jury to conclude that he who had stolen a portion of these goods, as shown by his possession thereof, also took the remaining goods that were found in such close proximity to appellant at the time of his apprehension. See Perry v. State,78 S.W. 513; Lamater v. State, 42 S.W. 304.
We think this case was properly decided in our original opinion, and the motion is overruled.